 THE NATIONAL CASH REGISTER COMPANY107The National Cash Register CompanyandNCREmployees'IndependentUnion,Petitioner.Case9-UC-36February 11, 1970DECISION AND ORDERCLARIFYINGUNITBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition for clarification of unit duly filedbyNCR Employees' Independent Union on June12, 1969, a hearing was held on September 12, 1969,beforeHearingOfficer Joseph T. Perry of theNational Labor Relations Board. On October 2,1969, the Regional Director for Region 9 issued anorder transferring the case to the Board. Thereafter,briefswere timely filed by the Employer and thePetitioner.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.TheUnion involved herein is a labororganizationwithin the meaning of the Act, andclaimstorepresentcertainemployeesof theEmployer.3.The Petitioner seeks clarification of the unitplacementofcompounderswho, it contends,properly belong in an office and technical unit at theEmployer's Dayton, Ohio, plant, which it currentlyrepresents.TheEmployercontendsthatthecompounders properly belong in a production andmaintenance unit at the Dayton plant, which thePetitioner also represents.TheEmployer is a Maryland corporationprimarilyengaged in the manufacture of cashregisters,addingmachines, accountingmachines,dataprocessingequipment,andotherrelatedbusiness equipment in Dayton, Ohio. It is alsoengaged in the manufacture of chemical products initsManufacturing Lab Department, which is theDayton production facility for the Employer'sSpecialProductsDivisionof itsResearch andDevelopmentDivision.TheManufacturingLabDepartment houses the compounders, who areengaged in the manufacture and preparation of avarietyof chemical products, including porousrubber, mixing inks and polishes, and varnishes.Since 1939, the Petitioner has represented aproductionandmaintenanceunitof15,000predominantlyhourlyratedemployeesattheDaytonplant,pursuanttosuccessiveBoardcertifications,thelatestofwhichissuedinSeptember 1968.' Since 1964, the Petitioner has alsorepresented an office and technical unit of 2,000predominantly salaried employees, including thedisputed employees herein, who until October 1968,were classified as manufacturing chemists.'InOctober 1968, just before the commencementof negotiations on the current contract covering theproductionandmaintenanceunit,effectiveDecember 17, 1968, the Employer reclassified theemployees from their former title of manufacturingchemiststotheirpresentdesignationsofcompounders,fieldservice,andcompounders,encapsulated processes; changed their ratings fromsalaried to hourly, and sought to place them in theproduction and maintenance unit. Thus Appendix 1of the contractlistscompounders as hourly paidemployees, and a supplement agreement, permittingthe parties to review alleged errors in the rating ofhourly jobs, lists compounders as hourly paid, in anexhibitattachedthereto.AccordingtotheEmployer, these hourly ratings and unit changeswere pursuant to the agreement of the parties; thePetitioner,however, contends that these changeswere not meant to be a final disposition of the unitplacement of compounders, a matter which was infact left open for further discussion. The recordleaves this question unresolved.Compounders, field production, are engaged incompoundingporousrubber,inks,adhesives,cleaners, varnishes, lubricants, and other solutionsand compounds for manufacturing and other uses.Compounders, encapsulated processes, compoundencapsulatedmaterialssuchasemulsions,pharmaceutical supplies, and other solutions andcompounds for direct sale to customers and otheruses.Both classifications,working pursuant tooperation cards, specifications, and oral instructions,weighmaterials,mix prescribed chemicals or rawmaterials in accord with established procedures,operateand check valves andgaugesto insureproper timing and mixture of contents,maintainnecessary records of materials processed,movematerialsinto,within, or between departments, andspend 5 to 10 percent of their time packaging,labeling,andplacingproducts in storage. In'TheNationalCash Register Company,168 NLRB No 130 Althoughinthat case the Board made several unit determinations as to theplacementof office,technical,and nontechnical classifications in theproductionand maintenance unit, theEmployer concedesthat through anoversight it did not in that case place in issue the unit status of theemployees here in issue'The Employerstates thatin 1964 it initiallyconsented to the inclusionof the compounders,as manufacturing chemists, in the officeand technicalunit because the chemicalswhich theynow produce weredeveloped by theResearch and Development Division, which,exceptfor large numbers ofprofessionalemployees,consistsof primarilyclericaland technicalemployees181 NLRB No. 22 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddition, the compounders, encapsulated processes,watchforvariationsinchemicalreaction,temperature,ormachine operation, andmakechanges in procedure according to establishedprocesses.Thecompoundersfollowdetailedinstructionsinallof their work, do not regularlyperform research or development work, and spendthemajority of their time in production work.3College trainingor itsequivalent is not required fortheir work, although some of them have college-leveltrainingin chemistry or physics. They are recruitedfrom the production and maintenance unit, but donotprogresstohigherofficeand technicalclassifications.The compounders perform the same duties now asin 1964, when as manufacturing chemists they werefirstassigned to the office and technical unit. Theywork on hazardous products substantially differentin character from those prepared by the productionand maintenanceemployees. Their work areas areseparatedfrom those of the production andmaintenanceemployees and the office and technicalemployees.°They are under separate exclusiveimmediateand intermediate supervision, which inturn is responsible to the director of the SpecialProductsDivision.For some 4 years they haveenjoyed thesamesalaried ratings as the office andclericalemployeesandbenefitswhichdiffersomewhat from those of the production andmaintenance employees.5In the above circumstances, and absent a cogentreason for disturbing the apparently satisfactorybargaining history of 4 years' duration, we findinsufficient grounds for removing the compoundersfrom the office and technicalunit.6We shall,therefore, clarify the unit accordingly.ORDERIt is hereby ordered that Petitioner's request forclarification be granted, and the unit of office andtechnicalemployeesrepresentedbyNCREmployees' Independent Union is hereby clarifiedby specifically including therein the categories ofcompounder,fieldservice,andcompounder,encapsulated processes.'Onlyoccasionallydo they routinely assist chemists engaged inexperimental work in other areas'Twelve of the compounders are the only occupants of two plantbuildings,the other 12 compounders work on the second and third floor ofanother plant building'These differences include paid sick leave, excused absences, and adifferent level of insurance benefits'SeePacific Northwest Bell Telephone Company.178 NLRB No 118